DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 14 December 2020 in which claims 1, 3, 6-13, 15, 18-27 are currently pending and claims 2, 4-5, 14, 16-17 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-13, 15, 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (PG Pub US 2020/0008216 A1) in view of Hwang et al. (PG Pub US 2019/0281622 A1).
Regarding claims 1, 23, Iyer discloses a method and an apparatus.
a processor (fig. 1C);

the granularity in both time and frequency domains of the one or more resources (“the preemption indication may indicate include, for example and without limitation, the preempted resources at some level of granularity (e.g., such as impacted RE, physical resource blocks (PRBs), CB, CBG symbol, mini-slot, slot, subframe)” [0167] where resource elements or physical resource blocks are represented by time and frequency domains);
scramble at least part of an indication of pre-emption of a portion of resources during a first interval using a radio network temporary identifier (RNTI) (“a URLLC Preemption (UP) radio network temporary identifier (RNTI) (UP-RNTI) may be assigned to a group of eMBB UEs for monitoring preemption indication messages. An eMBB UE may determine that it is a valid recipient of the message by identifying the UP-RNTI in a message. For example, the cyclic redundancy check (CRC) of the preemption indication message may be masked with the UP-RNTI. In an example, if an eMBB UE correctly decodes the preemption indication message, it recognizes the presence of a preemption” [0173], [0163]);
the indication of pre-emption including bits that identify the one or more resources within the first interval that are preempted (“the preemption indication may indicate include, for example and without limitation, the preempted resources at some level of granularity (e.g., such as impacted RE, physical resource blocks (PRBs), CB, CBG symbol, mini-slot, slot, subframe); locations of impacted RS for eMBB; new configurations of RS for eMBB; CBG configuration for multi-bit A/N feedback; resources 
transmit the indication of pre-emption, including the scrambled part, to the UE in a downlink control information (DCI) message over a physical downlink control channel (PDCCH) (“a preemption indication may be sent through new radio downlink control information (NR-DCI) that is transmitted in a common or UE-specific (or group common PDCCH or NR-PDCCH) mini-slot or slot” [0165]).
However, Iyer does not explicitly disclose transmitting an indication of granularity of one or more resources within the first interval via higher layer signaling, the granularity of the one or more resources within the first interval being configurable.
Nevertheless, Hwang discloses “A configuration type of the indication information regarding the preempted resource may be changed through higher-layer signaling. For example, the indication information regarding the preempted resource may be configured by information about the preempted resource within a specific region according to configuration” [0120], “a partial bit for resource allocation may be used for the indication information regarding the preempted resource. In addition, whether the indication information regarding the preempted resource is actually included may be 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to transmit an indication of granularity of one or more resources within the first interval via higher layer signaling, the granularity of the one or more resources within the first interval being configurable because “The indication information regarding the preempted resource may include information about slots corresponding to the indication information regarding the preempted resource and information about the preempted resource within an indicated region” [0121].
Regarding claims 13, 24, Iyer discloses a method and an apparatus.
at least one antenna (fig. 1B);
a processor a computer-readable media having stored thereon processor-executable instructions (fig. 1B), that when executed by the processor, cause the apparatus to 
the granularity in both time and frequency domains of the one or more resources (“the preemption indication may indicate include, for example and without limitation, the preempted resources at some level of granularity (e.g., such as impacted RE, physical resource blocks (PRBs), CB, CBG symbol, mini-slot, slot, subframe)” [0167] where resource elements or physical resource blocks are represented by time and frequency domains);
receive, over a physical downlink control channel (PDCCH), a downlink control (DCI) message containing an indication of pre-emption of a portion of resources during 
 use a radio network temporary identifier (RNTI) to descramble the scrambled part of the indication of pre-emption, the indication of pre-emption including bits that identify one or more resources within the first interval that are preempted (“a URLLC Preemption (UP) radio network temporary identifier (RNTI) (UP-RNTI) may be assigned to a group of eMBB UEs for monitoring preemption indication messages. An eMBB UE may determine that it is a valid recipient of the message by identifying the UP-RNTI in a message. For example, the cyclic redundancy check (CRC) of the preemption indication message may be masked with the UP-RNTI. In an example, if an eMBB UE correctly decodes the preemption indication message, it recognizes the presence of a preemption. The preemption indication message may further indicate the impacted resources in the spectrum. If the eMBB UE identifies the impacted resource within its scheduled resources, for example, it may recognize that it has been preempted” [0173], “This PDCCH may have one bitmap to indicate the preemption resources for the DL, and another bitmap to indicate the preemption resources for the UL. In some examples, the PDCCH may include one (1) bit to indicate whether a given bitmap is for the DL or the UL” [0254]).
However, Iyer does not explicitly disclose transmitting an indication of granularity of one or more resources within the first interval via higher layer signaling, the granularity of the one or more resources within the first interval being configurable.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to transmit an indication of granularity of one or more resources within the first interval via higher layer signaling, the granularity of the one or more resources within the first interval being configurable because “The indication information regarding the preempted resource may include information about slots corresponding to the indication information regarding the preempted resource and information about the preempted resource within an indicated region” [0121].
Regarding claims 3, 15, Iyer, Hwang discloses everything claimed as applied above. In addition, Iyer discloses transmitting the RNTI that is used to scramble at least part of the indication of pre-emption to the UE (“a URLLC Preemption (UP) radio network temporary identifier (RNTI) (UP-RNTI) may be assigned to a group of eMBB UEs for monitoring preemption indication messages. An eMBB UE may determine that it is a valid recipient of the message by identifying the UP-RNTI in a message. For 
Regarding claim 6, Iyer, Hwang discloses everything claimed as applied above. In addition, Iyer discloses the indication of pre-emption is transmitted during the first interval (“Referring now to FIGS. 16A-C, a preemption indication may be sent through new radio downlink control information (NR-DCI) that is transmitted in a common or UE-specific (or group common PDCCH or NR-PDCCH) mini-slot or slot. FIG. 16A shows an example NR-DCI carrying the preemption message in a mini-slot just prior to the URLLC transmission. FIG. 16B shows an example NR-DCI carrying the preemption message in a mini-slot following the preemption with respect to time, but within the scheduled duration of the eMBB transmission that was preempted. FIG. 16C shows an example NR-DCI carrying the preemption message in the slot after the preemption” [0165]).  
Regarding claims 7, 18, Iyer, Hwang discloses everything claimed as applied above. In addition, Iyer discloses the indication of pre-emption is transmitted during a second interval subsequent to the first interval (“Referring now to FIGS. 16A-C, a preemption indication may be sent through new radio downlink control information (NR-DCI) that is transmitted in a common or UE-specific (or group common PDCCH or NR-PDCCH) mini-slot or slot. FIG. 16A shows an example NR-DCI carrying the preemption message in a mini-slot just prior to the URLLC transmission. FIG. 16B shows an example NR-DCI carrying the preemption message in a mini-slot following the preemption with respect to time, but within the scheduled duration of the eMBB 
Regarding claims 8, 19, Iyer, Hwang discloses everything claimed as applied above. In addition, Iyer discloses the indication of pre-emption indicates that no transmission, carrying the portion of resources, is communicated to the UE is present in a time-frequency resource corresponding to the portion of traffic indicated to be pre-empted in the first interval (“an example URLLC transmissions preempts, and thus erases, certain physical resource blocks (PRBs) of symbols 2 and 3 of the slot 1901b” [0177], “The node may receive a preemption indication message comprising the preemption indication, and based on the preemption indication message, identify at least one scheduled resource that is preempted for use by a second device. In an example, the second device is classified as an ultra-reliability low latency communication (URLLC) device. In accordance with an embodiment, the node is one of a group of devices, and the preemption indication applies to each device in the group of devices. For example, the preemption indication message may include a radio network temporary identifier (RNTI) assigned to the group of devices, and using the RNTI, the node may determine that the node is a valid recipient of the preemption indication message” [0176], “the preemption indication may indicate include, for example and without limitation, the preempted resources at some level of granularity (e.g., such as impacted RE, physical resource blocks (PRBs), CB, CBG symbol, mini-slot, slot, subframe); locations of impacted RS for eMBB; new configurations of RS for eMBB; CBG configuration for multi-bit A/N feedback; resources for additional transmission; CBGs that may have additional transmission; IDs of eMBB UE that are impacted, in 
Regarding claims 9, 20, Iyer, Hwang discloses everything claimed as applied above. In addition, Iyer discloses the time-frequency resource is one or more of: at least one symbol; and at least one resource block (“the preemption indication may indicate include, for example and without limitation, the preempted resources at some level of granularity (e.g., such as impacted RE, physical resource blocks (PRBs), CB, CBG symbol, mini-slot, slot, subframe); locations of impacted RS for eMBB; new configurations of RS for eMBB; CBG configuration for multi-bit A/N feedback; resources for additional transmission; CBGs that may have additional transmission; IDs of eMBB UE that are impacted, in which case the preempted resources may be indicated as an offset to the location of the eMBB UE resources; and impacted layers of the associated eMBB devices” [0167]).
Regarding claims 10, 21, Iyer, Hwang discloses everything claimed as applied above. In addition, Iyer discloses the indication of pre-emption is transmitted over a group common control region of the PDCCH (“The resources for the preemption region 1402 and scheduled region 1404 may be indicated through the physical broadcast channel (PBCH) or other system information, group-common NR-PDCCH, or RRC signaling” [0162]).
Regarding claims 11, 22, Iyer, Hwang discloses everything claimed as applied above. In addition, Iyer discloses transmitting the indication of pre-emption in each active bandwidth part of a carrier that includes multiple active bandwidth parts (“the available DL bandwidth may be divided into preemption regions 1402 and scheduled 
Regarding claim 12, Iyer, Hwang discloses everything claimed as applied above. In addition, Iyer discloses a size of a transmission resource used to transmit the indication of pre-emption in each active bandwidth part contains xy bits, where x defines a number of discrete time domain elements of a particular granularity and y defines a number of discrete frequency domain resources of a particular granularity in the first scheduling interval (“the preemption indication may indicate include, for example and without limitation, the preempted resources at some level of granularity (e.g., such as impacted RE, physical resource blocks (PRBs), CB, CBG symbol, mini-slot, slot, subframe)” [0167]).
Regarding claim 25, Iyer, Hwang discloses everything claimed as applied above. In addition, Iyer discloses the bits of the indication of pre-emption identify one or more time domain resources that are preempted (“the preemption indication may indicate include, for example and without limitation, the preempted resources at some level of granularity (e.g., such as impacted RE, physical resource blocks (PRBs), CB, CBG symbol, mini-slot, slot, subframe)” [0167]).
Regarding claim 26, Iyer, Hwang discloses everything claimed as applied above. In addition, Iyer discloses the bits of the indication of pre-emption identify one or more frequency domain resources that are preempted (“the preemption indication may indicate include, for example and without limitation, the preempted resources at some 
Regarding claim 27, Iyer, Hwang discloses everything claimed as applied above. In addition, Iyer discloses the bits of the indication of pre-emption identify one or more time-frequency domain resources that are preempted (“the preemption indication may indicate include, for example and without limitation, the preempted resources at some level of granularity (e.g., such as impacted RE, physical resource blocks (PRBs), CB, CBG symbol, mini-slot, slot, subframe)” [0167]).
Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive. 
Applicants have argued regarding claim 1 that “amended claim 1 requires transmitting an indication of a configurable granularity in both time and frequency domains of a preempted resource via higher layer signaling. The combination of Iyer and Hwang does not teach or suggest this feature” (page 6).
	In response to Applicants’ argument, the examiner respectfully disagrees. The primary reference Iyer discloses the granularity in both time and frequency domains of the one or more resources (“the preemption indication may indicate include, for example and without limitation, the preempted resources at some level of granularity (e.g., such as impacted RE, physical resource blocks (PRBs), CB, CBG symbol, mini-slot, slot, subframe)” [0167]). The resource elements or physical resource blocks are known to be represented by time and frequency domains. The secondary reference has been used to disclose the resources being configurable and the higher layer signaling .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        02/18/2021